Citation Nr: 9924127	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1952 to 
December 1955 and from June 1958 to November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
chronic sinus condition and denied service connection for 
residuals of a right knee injury.


REMAND

The veteran contends that he has a sinus disorder had an 
onset during service when he accidentally ingested gasoline.  
He also contends that his right knee disorder was incurred 
during service when he fell from a pyramid-shaped stack of 5 
gallon gasoline cans and cracked his right knee.  

The threshold question in any claim for service connection is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incidence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

On review of the record, it appears that the veteran's claims 
for service connection for a sinus disorder and for a right 
knee disorder are not well-grounded.  There is no nexus 
evidence for either claim, i.e., no medical evidence showing 
that a current disability is related to service.  This Remand 
serves as notice to the veteran of the requirements necessary 
for a well-grounded claim for service connection.  
Ordinarily, when a claim is not well grounded, the duty to 
assist is not triggered, and the claim is denied on the 
record.  Nonetheless, in any claim for service connection 
there is certain development which must be accomplished even 
before the matter of well-groundedness is addressed.  

In April 1999 the veteran testified at a hearing before the 
undersigned Member of the Board.  He testified that he only 
received treatment at the VA for his right knee and for his 
sinuses, and that he last received treatment in January 1999 
for his right knee.  He reported that he had been going for 
treatment on an ongoing basis, at least once a month.  He 
claimed that these records are relevant to his claims of 
service connection.  The Board notes that there are no VA 
treatment records in the claims folder.  Since such records 
generated by the VA are constructively of record, and may 
contain information to support the veteran's claims, they 
must be obtained and associated with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that at the April 20, 1999 hearing, the 
veteran was given 30 days in order to submit the above-
referenced VA treatment records.  A review of the claim 
folder shows that the veteran's claims folder was transferred 
from the RO to the Board on June 10, 1999, and that prior to 
that time he did not submit any VA treatment records.  He 
did, however, submit a statement in May 1999 requesting that 
a VA examination be scheduled for his sinuses and for his 
right knee.  The Board notes that he already underwent a VA 
examination of his right knee in February 1997.  There is 
also a notation in the file showing that he failed to report 
for a VA examination of the sinuses in March 1997.  Because 
the claims for service connection have not been found to be 
well-grounded, the Board notes that the VA is not yet charged 
with the duty to assist the veteran in the development of his 
claim.  Hence, there is no obligation to schedule the veteran 
for such examinations, until he has submitted well-grounded 
claims.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for a sinus disorder or 
a right knee disorder.  The RO should 
obtain copies of all pertinent records 
from the identified treatment sources, 
and associate them with the claims 
folder.  This should specifically 
including complete and current treatment 
records from the VAMC where the veteran 
has received treatment for his sinuses 
and his right knee.  

2.  If any of the additional records 
associated with the file support the 
veteran's contentions that either a sinus 
disorder or a right knee disorder are 
related to service, then he should be 
scheduled for appropriate VA examinations 
to determine the nature and etiology of 
any current sinus disorder, and/or to 
determine the nature and etiology of any 
current right knee disorder.  The claims 
file must be available to (and reviewed 
by) the examiner.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any sinus 
disorder is related to service, and/or 
whether it is at least as likely as not 
that any right knee disorder is related 
to service.  The examiner should explain 
the rationale for all opinions.

4.  Following completion of the 
foregoing, the RO should review the 
veteran's claims.  If either or both of 
the claims remain denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


